NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10042

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00112-KJM

 v.
                                                MEMORANDUM*
ROBERT R. SOLOMON III,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Robert R. Solomon III appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Solomon contends that the district court improperly determined that his prior

assault conviction under California Penal Code § 245(a)(4) was a “crime of

violence” under U.S.S.G. § 2K2.1(a)(4)(A) and, therefore, improperly determined

his base offense level. He acknowledges that this claim is foreclosed by our

holding in United States v. Grajeda, 581 F.3d 1186, 1197 (9th Cir. 2009) (violation

of section 245 “is categorically a crime of violence” under the elements clause).

However, he argues that this holding has been undermined by Johnson v. United

States, 135 S. Ct. 2551 (2015). We disagree. Johnson held that the residual clause

of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), was

unconstitutionally vague, and did not address the elements clause. See Johnson,
135 S. Ct. at 2563. Moreover, Johnson’s holding had no effect on the advisory

Guidelines. See Beckles v. United States, 137 S. Ct. 886, 895 (2017). Finally,

contrary to Solomon’s contention, our decision in Grajeda is not “clearly

irreconcilable” with Descamps v. United States, 133 S. Ct. 2276 (2013), or Mathis

v. United States, 136 S. Ct. 2243 (2016). See Miller v. Gammie, 335 F.3d 889, 900

(9th Cir. 2003) (en banc).

      AFFIRMED.




                                         2                                     17-10042